DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 28, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The reference not provided has been lined through, but has also been cited on the PTO 892, with a copy provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The claim requires 5 to 95 weight percent of the dianhydride having structure (1) (designated compound A for brevity in this rejection), and 5 to 95 weight percent of a monoanhydride having structure (2) (designated compound B for brevity in this rejection), or a hydroxyl-diterminated poly(phenylene ether) (designated compound C for brevity in this rejection). It is unclear from the claim language what components are required in what combinations. The current language distills to A and B or C or B and C.  For example, the claim can be read that A and either one of (B and C) is required.  Or, the claim can be read that either (A and B) are both required or just C is required, or just (B and C) are both required. Or A is always required, but in combination with (B or C) or (B and C both).
Further, it is not known what is meant by the limitation “wherein the hardener composition comprises zero to 1 weight percent total of solvents for one or more of the dianhydride having structure (1), the monoanhydride having structure (2), and the hydroxyl-diterminated poly(phenylene ether)”.  It is indefinite how a certain compound can have a percentage of solvents associated with it, if that compound is also in a homogeneous mixture with other components.
Regarding claim 9: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “x and y are independently 0 to 30”, and the claim also recites “or 0 to 20, or 0 to 15, or 0 to 10, or 0 to 8” which is the narrower statement of the range/limitation.  The claim further recites the broad limitation of 
Regarding claims 17-20: Claim 17 does list which claim it depends on. For the purpose of further examination, it is taken to be dependent on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 12, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Willy et al. (US 2015/0175740)
Regarding claims 1, 3, and 6: Willy et al. teaches a hardener composition (title) comprising 50 weight percent s-BTDA and 50 weight percent MNA (table 1, example 6), where s-BTDA is 
    PNG
    media_image1.png
    186
    354
    media_image1.png
    Greyscale
and MNA is 
    PNG
    media_image2.png
    182
    179
    media_image2.png
    Greyscale
 (para. 61). L1 is a substituted C1 hydrocarbylene, m is 1, X is -CH2-, and q is 1 and Ra is C1 alkyl. The hardener does not require solvents (para. 87). Further, the system has a single glass transition temperature (para. 87).
Regarding claim 7: The MNA of Willy et al. (para. 61) is methyl-5-norbornene-2,3-dicarboxylic anhydride.
Regarding claim 8: Willy et al. teaches 
    PNG
    media_image2.png
    182
    179
    media_image2.png
    Greyscale
 (para. 61), where X is -CH2-, and q is 1 and Ra is methyl.
Regarding claims 12 and 13: Example 6 of Table 1 of Willy et al. teaches 100 % of the hardener is the dianhydride having structure (1) and the monohydride having structure (2).  The hydroxyl-diterminated poly(phenylene ether) is an optional component. Since there is 100% hardener, epoxy resin is excluded.
Regarding claim 17: Willy et al. teaches an epoxy resin and the hardener (para. 90).
Regarding claim 18: Willy et al. teaches a cured/hardened product (para. 92).
Regarding claim 19: Willy et al. teaches an article/product (para. 9). 
Regarding claim 20: Willy et al. teaches a fiber composite as an application (para. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rinker et al. (US 2014/0005344).
Regarding claims 1, 2, 16: Rinker et al. teaches an aromatic dianhydride in an amount of 0.5-80 weight % (para. 34), which can be 5,5’((propane-2,2-diylbis(4,1-phenylene))bis(oxy))bis(isobenzofuran-1,3-dione) (para. 26), which has the structure of 
    PNG
    media_image3.png
    118
    200
    media_image3.png
    Greyscale
 where L1 is a bisphenol A residue/C15 hydrocarbylene and a is methyl, q is 1, and X is methyl. The amounts of the anhydrides overlap the claimed amounts. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amounts of the curing agents and would have been motivated to do so since Rinker et al. teaches these are acceptable amounts to achieve the disclosed invention. Rinker et al. teaches a single glass transition temperature (para. 52), and no requirement for solvents (para. 52). The hardener composition is obtained before mixing with epoxy resin (examples) and therefore an embodiment exists that excludes epoxy resin.

Claims 1, 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Braidwood et al. (US 2010/0084170).
Regarding claims 1 and 4: Braidwood et al. teaches a poly(arylene ether)/poly(phenylene ether) having an intrinsic viscosity of 0.03-0.2 deciliter per gram (abstract). The compounds have hydroxy groups on each end (para. 10). The composition has a single glass transition temperature (table 1).  Braidwood et al. teaches 2 parts per 100 parts of the epoxy and the poly(arylene ether) (para. 7), plus up to 10 parts of a cure promoter (para. 58), which is 1 weight percent solvent. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a 
Regarding claim 9: Braidwood et al. teaches the structure 
    PNG
    media_image4.png
    187
    429
    media_image4.png
    Greyscale
(para. 37) where L has the structure 
    PNG
    media_image5.png
    190
    413
    media_image5.png
    Greyscale
(para. 37) and Y has the structure 
    PNG
    media_image6.png
    243
    399
    media_image6.png
    Greyscale
(para. 37).
Regarding claim 10: Braidwood et al. teaches a copolymer of 2,6-xylenol and 2,2-bis(3,5-dimethyl-4-hydroxyphenyl)propane (para. 39).
Regarding claim 11: Braidwood et al. teaches 0.1-10 parts by weight curing promoter per 100 parts total (para. 58), which overlaps the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 6, 8, 9, 10, 11, and 13, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, and 8 of copending Application No. 16/319,862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application requires the hydroxyl-diterminated poly(phenylene ether) and the anhydride having the structure (2) of the instant application. Claim 13 of the instant application reads on claim 2 of the copending application. Claim 9 of the instant application reads on claim 3 of the copending application. Claim 10 of the instant application reads on claim 4 of the copending application. Claim 6 of the instant reads on claim 5 of the copending, claim 7 of the instant reads on claim 6 of the copending. Claim 8 of the instant reads on claim 7 of the copending, claim 11 of the instant reads on claim 8 of the copending.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 5, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The three references used in the rejection above are the closest prior art, but do not teach the combination of the hydroxyl-diterminated poly(phenylene ether) in combination with either of the claimed anhydrides.  There is no teaching or suggestion found in the art to lead a person having ordinary skill in the art to a hardener of this composition.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767